Citation Nr: 0516637	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 to August 
1968.  During his service, he earned several decorations, 
including a Combat Infantry Badge.  The appellant is the 
veteran's widow.

This appeal arises from a September 2000 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the cause of the veteran's death.  The 
appellant perfected her appeal in August 2001.

In April 2005, the appellant filed another VA Form 9, asking 
for a ninety-day extension to perfect her appeal.  However, 
as the appeal has already been perfected, there is nothing 
left for the appellant to do to perfect her appeal and the 
Board will proceed with its decision.


FINDINGS OF FACT

1.	The veteran died on March [redacted], 2000, at the age of 54.  The 
certificate of death listed the immediate cause of death as 
dissecting aortic aneurysm.  No contributing conditions were 
listed on the certificate.  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  The evidence does not show that a service-connected 
disability was the cause or contributing cause of the 
veteran's death.  The disabilities that led to the veteran's 
death did not develop in service, nor were they shown to be 
related to any in-service occurrence or event. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§§ 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of the Veteran's Death

The appellant argues that the veteran developed hypertension 
in service and that this condition contributed to his death.  
The surviving spouse of a veteran who had a service-connected 
disability, or a disability for which service connection 
should have been established, that was the principal or 
contributory cause of his death, which occurred after 
December 31, 1956, may be eligible for VA death benefits.  
See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value. See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2004).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service. 38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). Service 
connection for cardiovascular disease (to include 
hypertension), may be established based on a legal 
"presumption" by showing that any of these conditions were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307 and 3.309.  

According to his death certificate dated March 2000, the 
immediate cause of the veteran's death was dissecting aortic 
aneurysm.  There were no contributing causes of death listed 
on the certificate.  

The evidence of record includes the veteran's service 
medical records (SMRs).  These records reflect no complaints 
or findings concerning high blood pressure and do not make 
any reference to a diagnosis of hypertension.  One blood 
pressure reading recorded during the veteran's pre-induction 
examination in 1966 shows systolic pressure of 118 and 
diastolic pressure of 82.  A second reading, recorded during 
the veteran's separation examination shows systolic pressure 
of 104 and the diastolic pressure appears to be 76.  
Examination of the heart was normal and on the report of 
medical history prepared by the veteran in conjunction with 
the examination, he denied having or having had high or low 
blood pressure.  No pertinent diagnosis was reported..  

The earliest evidence of heart problems in the claims file 
is a July 1998 treatment note from Palm Beach Medical Center 
stating that the veteran's past medical history was 
"significant for probable hypertension" which was not 
confirmed.  Subsequent medical treatment notes show the 
veteran continued to suffer from hypertension and underwent 
a catheterization to treat coronary artery disease in 
November 1998.  In February 2000, the veteran was 
hospitalized with mild congestive heart failure.  The 
examiners found he had a large aorta, possibly aneurismal.  
In March 2000, the veteran had a coronary artery bypass 
graft.  Finally, the veteran had an emergency repair of his 
dissecting and ruptured descending aorta.  Accordingly, 
there is no evidence that the veteran had any heart problems 
until 1998 (the first treatment records noting 
hypertension), approximately 30 years after separation from 
service.  In addition, there is no evidence that the 
veteran's hypertension was manifested to a compensable 
degree within one year of service.  Therefore, the veteran's 
hypertension cannot be presumed to be related to service.  

Moreover, the Board does not find persuasive evidence that a 
possible nexus, or relationship, exists between the veteran's 
dissecting aortic aneurysm and his military service.  In 
arriving at this conclusion, careful consideration has been 
given to the October 2000 statement by P. Knez, M.D.  Dr. 
Knez stated in pertinent part:  

In summary, [the veteran] died as a 
result of aortic dissection caused by 
variable, difficult to control 
hypertension.  He was diagnosed with 
hypertension during his service in 
Vietnam and had no family history of 
hypertension.  He was compliant to 
medications and life style changes.  
Based on the above facts I conclude that 
[the veteran's] service in Vietnam served 
as a possible causative or exaggerating 
factor in his condition, which ultimately 
resulted in his death.  

In reviewing this statement, it becomes readily apparent that 
the doctor's opinion was predicated on the fact that the 
veteran had hypertension diagnosed during service.  
Unfortunately, this factual predicate is not borne out by the 
objective contemporaneous record.  Service records are 
completely silent with respect to any complaint, finding, or 
diagnosis of hypertension.  Moreover, while the doctor 
apparently relied upon the history provided by the veteran, 
it must be pointed out that at the time of examination for 
separation from service, the veteran specifically denied past 
or present problems with high blood pressure.  The probative 
value of a medical opinion is significantly lessened to the 
extent it is based on an inaccurate factual premise.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as this.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  In sum, it is clear that Dr. Knez 
opinion, however well meaning it may be, lacks any probative 
value in this case.
  
Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death due to dissecting 
aortic aneurysm on either a direct basis, or on the basis of 
presumed service connection. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).

In reaching this decision, the Board has considered the 
appellant's assertions.  However, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the cause of the veteran's death.  In such 
cases, laypersons untrained in the field of medicine are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
competent and persuasive evidence.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  The 
Board has also considered the benefit-of-the-doubt rule in 
reaching this decision.  However, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in December 2003 that informed her of the type of 
information and evidence necessary to establish her claim for 
entitlement to service connection for the cause of the 
veteran's death.  Furthermore, by virtue of the rating 
decision on appeal and the statements of the case (SOCs), she 
was provided with specific information as to why her claim 
was not granted, and of the evidence that was lacking for 
service connection. 

As for elements (2) and (3), the Board notes that the RO's 
December 2003 letter, along with the SOCs, notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the VCAA letter informed her that VA was 
responsible for getting records from any federal agency and 
would make reasonable efforts to obtain other records 
relevant to her claim; while the appellant was responsible 
for providing enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a February 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).


B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, when the RO requested 
authorizations to obtain additional private treatment 
records, the appellant responded that these records had been 
destroyed or were otherwise unattainable.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


